DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 04/13/2021.
Claim(s) 8-16 is/are currently presenting for examination.
Claim(s) 8 is/are independent claim(s).
Claim(s) 8-16 is/are rejected.
This action has been made NON-FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 9-16, recite “computer-readable medium ". The “computer-readable medium” is not limited to statutory subject matter since it reads on transitory and non-transitory types of medium. As evidenced by the specification (paragraph 70), Applicants do not limit “computer-readable medium” to only non-transitory types of medium. Examiner suggests amending the claim to include the term "non-transitory" to limit the claim to read on statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim(s) 8-16 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 8-16 of U.S. Patent No. 10,313,922 (hereinafter referred to as Patent '22). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims merely rephrase and omit limitations from the patented claims, where both claim sets have overlapping scope.
As per claim 8, Patent '22 discloses a non-transitory computer-readable medium containing instructions which, when executed, cause a system to perform steps comprising (Patent '22 claim 8 line(s) 1, a network device inherently include a computer readable medium containing program codes): receiving an orthogonal frequency division multiplexed (OFDM) radio frame, the OFDM radio frame containing a subframe, the subframe containing a slot (Patent '22 claim 8 line(s) 2-4); performing analog to digital conversion (ADC) on the slot to generate a sample sequence (Patent '22 claim 8 line(s) 5-6); performing cyclic prefix (CP) sample removal on the plurality of samples to generate a CP-removed sample sequence (Patent '22 claim 8 line(s) 7-9); performing a fast Fourier transform (FFT) on the OFDM symbol using a shifted window to generate a symbol (Patent '22 claim 8 line(s) 10-12); and performing a de-rotation of the symbol by multiplying the symbol by a complex conjugate of a phase ramp e−j2ft (Patent '22 claim 8 line(s) 13-14), wherein the CP-removed sample sequence contains a portion of a cyclic prefix of the sample sequence (Patent '22 claim 8 line(s) 15-16).
As per claim 9, Patent '22 discloses the computer-readable medium of claim 8, further containing instructions wherein the OFDM radio frame is a 5G radio frame or an LTE radio frame (Patent '22 claim 9).
As per claim 10, Patent '22 discloses the computer-readable medium of claim 8, further containing instructions wherein the portion of the cyclic prefix is half of the cyclic prefix (Patent '22 claim 10).
As per claim 11, Patent '22 discloses the computer-readable medium of claim 8, further containing instructions for outputting a reference symbol and a data symbol (Patent '22 claim 11).
As per claim 12, Patent '22 discloses the computer-readable medium of claim 8, further containing instructions for performing channel estimation on the de-rotated symbol (Patent '22 claim 12).
As per claim 13, Patent '22 discloses the computer-readable medium of claim 8, further containing instructions for equalizing and de-rotating the symbol (Patent '22 claim 13).
As per claim 14, Patent '22 discloses the computer-readable medium of claim 8, further containing instructions for removing 80 samples from a first OFDM symbol in a leading position in a slot (Patent '22 claim 14).
As per claim 15, Patent '22 discloses the computer-readable medium of claim 8, further containing instructions for removing 72 samples from a plurality of non-leading position OFDM symbols in a slot (Patent '22 claim 15).
As per claim 16, Patent '22 discloses the computer-readable medium of claim 8, further containing instructions for removing a different number of samples based on a channel bandwidth, a channel model, a base station coverage area, or a receiver configuration (Patent '22 claim 16).

Allowable Subject Matter
Claims 8-16 would be allowable if the nonstatutory double patenting rejection to these claims set forth in this Office action is overcome and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference US_20110019749_A1_Wilhelmsson, teaches an OFDM receiver which includes and radio frequency front end, ADC, time synchronization unit, FFT, phase rotation estimator, de-rotation unit, delay spread estimator, channel estimation unit, and equalizer; wherein the OFDM receiver can determine FFT-window placement, apply window to OFDM symbol, re-order samples, apply FFT, determine phase rotation, determine number of zero crossings, and calculate delay spread estimate is generally known to exist per se, (Wilhelmsson, figures 6-8, 12, paragraphs 121-127).
The reference US_20110051862_A1_Li, teaches an OFDM receiver which includes a Down converter, analog-to digital converter, synchronization unit, GP part removed unit, Serial-to-parallel converter, Fast Fourier Transform unit, parallel-to-serial converter (Li figure 2, paragraph 45-47).
The reference US_20090122731_A1_Montojo, teaches a cyclic prefix is partially discarded, and some of the cyclic prefix as well as most of the useful portion are selected by the FFT window for subsequent processing (Montojo figures 7-8, paragraphs 44-45, 47, 59).
The reference US_20090262851_A1_Hoshino, teaches receiving apparatus with CP removing section (Hoshino figure 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471